Haney, J.
In this appeal from the clerk’s taxation of costs and disbursements, appellant objects to an item of $107 for printing respondent’s additional abstract. It is alleged in the addditional abstract — and respondent cannot be heard to controvert such allegation — that no bill of exceptions or statement of the case was ever settled. Nearly all of the additional abstract consists of what purports to be a transcript of the stenographer’s notes, who reported the trial before the referee. Such transcript is, of course, no part of the record, and none of it should have been printed by respondent. The only, relevant and material statements in the additional abstract are those alleging that no bill was settled, and no motion for anew trial was made. These have been *226page. Allowing for these, and for printing the title and covers we think respondent entitled to $3 for printing his additional abstract, The clerk is directed to reduce the item of $107 to $3, and as thus modified the taxation is affirmed.